Citation Nr: 0123258	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert C. Davis, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  The veteran died in November 1996.  The 
appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 RO decision which denied the 
appellant's claim of service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  The veteran died in November 1996. The death certificate 
listed the immediate cause of death as atherosclerotic heart 
disease.  No other immediate or underlying causes of death 
were noted.

2.  At the time of the veteran's death, service connection 
was in effect for a psychiatric disability (a depressive 
reaction), right eye retinopathy, gunshot wounds of the right 
upper extremity (residuals of wounds to the abdomen, right 
thigh, creative organ, small bowel and right iliac vein), and 
psychomotor epilepsy.

3.  The credible and probative evidence of record 
demonstrates that the veteran's nicotine dependence 
contributed to his cause of death (atherosclerotic heart 
disease) and is attributable to service.



CONCLUSION OF LAW

A disease incurred in service contributed to death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310, 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1966 to 
February 1968.

A review of the veteran's service medical records shows that 
when he was examined for pre-induction purposes, in December 
1965, his heart was clinically normal, and his blood pressure 
was 118/64.  When he was examined for discharge purposes in 
January 1968, his heart was again noted as normal, and his 
blood pressure was 138/68.  On an associated medical history 
form, the veteran did not complain of any heart problems. 

In May 1968, the veteran underwent a VA compensation 
examination, during which it was noted that his 
cardiovascular system was normal.  Chest X-rays were 
negative.

In July 1970, the veteran was hospitalized for neurological 
and psychiatric reasons.  Following objective studies, it was 
noted a chest X-ray of the heart was negative. 

In July 1973, the veteran underwent a VA compensation 
examination.  His blood pressure was 130/80; and no specific 
findings were made with regard to his cardiovascular system. 

In June 1995, the veteran claimed service connection for a 
heart disability.  He indicated that, in 1981, he had 
experienced his first heart attack and had undergone bypass 
surgery.  At that time (in 1981), he said he was drinking 
heavily and was smoking three packs of cigarettes per day.  
He related that the stress he was under, due to being in 
Vietnam, and the combat wounds he received there, may have 
caused his heart attack.  He also indicated he had undergone 
heart surgery in 1995. 

VA and private outpatient treatment records, dated in the 
1990s, show that the veteran was treated for heart problems, 
including congestive heart failure.  It was also noted he was 
a heart transplant candidate.

In July 1995, the veteran was hospitalized at a VA facility.  
It was noted that he had a myocardial infarction in 1981 and 
had undergone coronary bypass surgery in 1981 and in 1995. 

The veteran's death certificate shows that he died in 
November 1996, at Pioneer Valley Hospital.  His immediate 
cause of death was listed as atherosclerotic heart disease.  
No other causes of death were listed.

In a September 1997 statement, the appellant indicated that 
the doctors, with whom she had consulted with, were of the 
opinion that the stress of the veteran's combat injuries 
directly contributed to his congestive heart disease and was 
therefor the cause of his death.

In a December 1997 statement, John E. H, Jr., M.D., indicated 
that there was a clearly established causal association 
between cigarette smoking and heart disease.  He indicated 
that cigarette smoking was a major risk factor for coronary 
artery disease.  Dr. H generally indicated that servicemen 
were exposed to an environment which provided either free 
cigarettes or provided abundant access to low cost tobacco 
through military exchanges.  Access to low cost or free 
cigarettes was noted as materially contributing to cigarette 
usage; and no warning from the military establishment was 
given as to the dangers of cigarette smoking.  With respect 
to the veteran, Dr. H indicated that he had cared for him 
during the late stages of his congestive heart failure.  He 
indicated that the veteran was exposed to the culture of 
smoking while in service.  (Smoking was noted as a well-
established habit of soldiers under stress.)  Dr. H concluded 
that the veteran's cigarette smoking "saw full flower" 
during his military service, and was a major contributing 
factor to his cause of death (coronary artery disease).  It 
was related that there was ample proof supporting the 
appellant's claim of service connection for the cause of the 
veteran's death, and that she should be given the benefit of 
the doubt.  In his statement, Dr. H cited to the "The 
Relationship of Cigarette Smoking to Coronary Artery Disease.  
The Second Report of the Combined Experience of the Albany, 
N.Y. and Framingham, Mass. Studies. 

At a June 2001 Board hearing, the appellant testified that 
she had known the veteran since she was 14 or 15 years old.  
She said the veteran began smoking two packs of cigarettes 
per day during service.  She said his smoking generally 
increased when he was under stress.  She said he quit smoking 
in 1981, following a heart attack.  She said he resumed 
smoking in the early 1990s, as a result of job stress, and 
quit again in 1995.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The record shows 
that the appellant was properly notified of the RO decision, 
which denied her claim of service connection.  Her service 
connection claim was denied based on the lack of evidence 
linking the veteran's cause of death to service; that is the 
key issue in this case, and the RO's decision, as well as the 
statement of the case, informed the appellant that medical 
evidence regarding the etiology of the veteran's cause of 
death was needed to substantiate her claim.  VA has met its 
duty to inform the appellant.  The Board concludes the 
discussions in the rating decision, statement of the case, 
and letters sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  Further, it is 
noted that during the appellant's June 2001 Board hearing, 
the undersigned Member informed the appellant of the type of 
evidence that was needed in order to support her claim of 
service connection, and informed her that the record would be 
held open so that she could submit such evidence.  She did 
not, however, respond. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
appellant has not referenced any unobtained evidence that 
might aid her claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the appellant's claim.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of her claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that she is not prejudiced 
by this decision.  As such, the Board will proceed with a 
discussion of the merits of the appellant's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for cardiovascular disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Secondary service connection will be 
granted when disability is proximately due to or the result 
of a service connected disease or injury.  Finally, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  See VAOPGCPREC 19-97; see 
also Davis v. West, 13 Vet. App. 178, 183 (1999).  In 
addition, the VA's Under Secretary for Health has concluded 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).

Legislation has recently been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103.  Such legislation 
was effective on June 9, 1998. Because the appellant's claim 
was filed prior to that date, the Board will evaluate the 
appellant's contentions under the more lenient standard that 
allows service connection for nicotine-related diseases.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
appellant will apply].  See also VAOPGCPREC 19-97.

As an initial matter, the Board will survey the medical 
evidence on file.  The veteran's service medical records do 
not reveal any evidence showing that he had heart problems 
during active duty.  In fact, his heart was consistently 
noted as normal.  Further, there is no evidence, in the 
service medical records, either showing that he smoked 
cigarettes or was nicotine dependent.  In the year, 
immediately following his service discharge, there is no 
evidence showing that he had cardiovascular disease.  Medical 
evidence from the 1990s reflects the veteran's self-reported 
history of having developed heart problems in the early 
1980s.  Specifically, the veteran reported having a heart 
attack in 1981, and he said he underwent surgical treatment.  
Additionally, it is notable that the veteran reported a 
history of having smoked 3 packs of cigarettes a day in the 
1980s.  Actual medical evidence in the 1990s shows that the 
veteran continued to experience heart problems, and reported 
that he underwent bypass surgery in 1995.  The veteran died 
in November 1996, and his death certificate indicates that 
his immediate cause of death was atherosclerotic heart 
disease.

The appellant has made numerous arguments in support of the 
claim of service connection for the cause of the veteran's 
death.  She contends:  (1) that service connection is 
warranted for the veteran's cause of death -- atherosclerotic 
heart disease -- as such began during service or within the 
presumptive period; (2) that service connection is warranted 
for the veteran's cause of death -- atherosclerotic heart 
disease - as such was caused by his service-connected combat 
wounds or psychiatric disability; and (3) that service 
connection is warranted for the veteran's cause of death - 
atherosclerotic heart disease -- as such was caused by 
nicotine dependence which developed during service, was 
aggravated during service, and/or was caused or aggravated by 
his service-connected combat wounds or psychiatric 
disability. 

With respect to the appellant's first argument, it is noted 
that medical evidence on file, discussed above, neither shows 
that the veteran's heart disability manifested during service 
or within one year of his service discharge.  Regarding the 
appellant's second argument, there is no competent medical 
evidence on file that shows that the veteran's heart 
disability was caused or aggravated by his service-connected 
psychiatric disability or his service-connected combat 
wounds.  

Finally, considering the appellant's third argument, that the 
veteran's nicotine dependence is attributable to service, it 
is noted that his service medical records do not show any 
evidence of cigarette use, let alone nicotine dependence.  
Notably, the appellant, the veteran's wife, has provided 
credible testimony that the veteran smoked heavily during 
active service.  Similarly, the veteran's own physician, Dr. 
H indicated that the veteran's cigarette smoking "saw full 
flower" during his military service.  In sum, both the 
opinion of the appellant and Dr. H suggest that the veteran's 
cigarette smoking (nicotine dependence) began during service. 

Now, the question becomes whether the veteran's nicotine 
dependence caused his death.  Based on his treatment of the 
veteran and an apparent review of the medical literature, Dr. 
H determined that the veteran's cigarette smoking contributed 
to his severe coronary artery disease.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  He went on to say that there was ample 
proof supporting the claim of service connection, and that 
the benefit of the doubt should be accorded to the appellant. 

In summary, the Board finds that there is competent and 
probative evidence of record which supports the appellant's 
contention that the veteran's atherosclerotic heart disease, 
which caused his death, developed as a result of nicotine 
dependence which began in service.  Accordingly, the Board 
further finds that service connection for the cause of the 
veteran's death is warranted.  Thus, the benefit sought on 
appeal is granted.

ORDER

Service connection for the veteran's cause of death is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

